DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is objected to because acronyms should be defined at their first occurrence.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: 
	a display control unit

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	a display control unit has been interpreted to be a CPU implementing instructions as set forth on Page 15 of the specification.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 is rejected because the specification, as originally filed, fails to disclose an enlarged area overlaid on the displayed plurality of waveform data as now claimed.  While Applicant asserts that no new matter has been added (REMARKS, Page 7), Applicant has failed to cite any particular paragraph or figure for the amended features.  The specification, fails to disclose overlaying.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0142291 to Obeid et al. “Obeid” in view of U.S. Publication No. 2014/0275819 to Kassem et al. “Kassem” and U.S. Publication No. 2016/0000382 to Jain et al. “Jain” or alternatively, U.S. Publication No. 2007/0213786 to Sackellares et al. “Sackellares”.  
As for Claims 1, 3, 12 and 14-15, Obeid discloses an information processing apparatus (e.g. CPU) for receiving EEG measurements recorded by a patient and processing the measurement data for display (Paragraph [0069]; Fig. 2 and corresponding descriptions).  Examiner notes that the EEG data for each channel/electrode are visually displayed as partial (e.g. about 10 second window) waveform data in parallel in a time-axis direction representing temporal change of one or more biological signals (Fig. 3 and corresponding descriptions; Obeid explains that markers (e.g. boxes 57 in Fig. 3) can be used to highlight channel data (e.g. spikes and sharp waves) used for diagnosis (Paragraphs [0069], [0076]-[0077], [0109]) and where physicians may page forward and backward, control channel selections, scales, etc. (Paragraph [0119]).  
However, Obeid does not expressly disclose 1) wherein the markers used to highlight/emphasize the EEG channel data are “spots” (e.g. circular markers) and 2) where the control unit displays only a subset of partial waveform data representing data from selected sensors (e.g. EEG channel data).  
As a preliminary matter, Examiner notes that the particular size and shape of the markers is considered to be an obvious design choice in the absence of showing any criticality or unexpected result.  
Nonetheless, Kassem teaches from within a similar field of endeavor with respect to GUIs for graphically displaying waveform data where spots may be used to highlight or emphasize data points (e.g. 348i, 352i, 374i, 309c in Fig. 3).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the shape of the highlighting marker as described by Obeid to include spots as described by Kassem in order to emphasize data points.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for the subset of displayed data, while Obeid allows a user to control channel selections, it is not clear if only the selected channel data is displayed (e.g. subset).  
Jain teaches from within a similar field of endeavor with respect to EEG systems and methods where a user may select EEG channels for computation and display (Paragraphs [0035]-[0037], [0040]-[0042], [0044]-[0046]; Figs. 1, 13-14).  
Alternatively, Sackellares teaches from within a similar field of endeavor with respect to EEG systems and methods where a display (Fig. 13) depicts only a subset (e.g. 4 channels) of EEG channel data (Paragraphs [0243]-[0245]).  
Accordingly, one skilled in the art would have been motivated to have further modified the EEG system and method described by Obeid to selectively process and display a subset of EEG channel data as described by Jain or Sackellares in order to customize outputted data.  Such a modification would appear to enhance the flexibility of the system to display any combination of data as desired by the physician and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claim 2, Obeid explains that the plotted waveform data has a typical window of 10 s but that the operator may change the scale (Paragraph [0119]).  Examiner notes that a changed scale would result in an enlarged area that is overlaid on the display in its broadest reasonable interpretation in light of Applicant’s specification.  In addition, Kassem explains that the touchscreen mechanism (e.g. GUI) includes a zoom in/out feature that can adjust the display of data (Paragraph [0056]).  Accordingly, it would have been obvious to include the zoom in/out feature in Obied’s modified display in order to selectively evaluate/visualize waveform data.  

Regarding Claim 5-6 and 18, Obeid depicts a biological image (e.g. 3D image) with sensor position data superimposed thereon (Fig. 9).  Moreover, Kassem (Fig. 3) and Jain (Figs. 1, 4-5, 13-14) depicts a display with multiple windows in order to display various forms of data.  One Obied to enable a display of side-by-side windows in order increase the data conveyed to the physician.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claims 7-8, Obied, as modified, allows the user to select certain EEG channels as desired and that correspond to superimposed electrode data on the biological image.  

With respect to Claim 9, as described above, Kassem (Fig. 3) and Jain (Figs. 1, 4-5, 13-14) depicts a display with multiple windows in order to display various forms of data.  In addition, Obeid’s system provides a feature which can match EEG waveform data to other stored waveforms in an EEG database (Paragraphs [0022], [0069], [0095] and [0096]).  Examiner notes that one skilled in the art would have been motivated to have modified the display means described by Obied to enable a display of side-by-side windows of matched waveform data in order increase the data conveyed to the physician.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 11, Obeid discloses an EEG system configured to highlight data as modified above.  Kassem teaches changing colors as desired by the user (Paragraph [0107]).  One skilled in the art would have been motivated to have modified Obeid’s system to enable a physician to change the highlight color as desired.  Such a modification would enhance the customization of displayed data and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for Claim 13, Kassem teaches a window to display medically related events such as, for example, seizure, etc. or “notes” (Paragraphs [0118] and [0120]).  Such disclosures are Obeid’s display controller and GUI to display medically related events or physician notes overlaid on to the data as such a modification would improve the clarity of the patient’s health record and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  
With respect to Claim 16, Examiner notes that the modified spots as described above are “denoted” as circles in its broadest reasonable interpretation.  

Claims 2-6, 10-11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obied, Kassem and Jain/Sackellares as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0227702 to Krishna et al. “Krishna”.  
As for Claims 2-3, Obeid explains that the plotted waveform data has a typical window of 10 s but that the operator may change the scale (Paragraph [0119]).  Examiner notes that a changed scale would result in an enlarged area that is overlaid on the display in its broadest reasonable interpretation in light of Applicant’s specification.  
Nonetheless, Kirshna teaches from within a similar field of endeavor with respect to GUIs for EEG data (Fig. 2A) where the GUI includes a zoom feature (Paragraphs [0086]-[0088], [0093]).  Kirshna explains that the GUI enables multiple levels of dynamic temporal browsing and zooming to enable a zoom window to be displayed overlaid on the waveform data (e.g. 168 in Fig. 2A ad corresponding descriptions).  
Accordingly, it would have been obvious to include the zoom in/out feature in Obied’s modified display in order to selectively evaluate/visualize waveform data.  

Krishna explains that the GUI is configured to analyze data from at least one of an EEG or MEG system (Paragraph [0007]).  Accordingly, one skilled in the art would have been motivated to have modified Obied’s system with a GUI that can analyze a plurality if data waveforms (e.g. MEG and EEG) as described by Krishna  in order to acquire additional diagnostic data for improved diagnosis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Regarding Claim 5-8 and 18, Obeid depicts a biological image (e.g. 3D image) with sensor position data superimposed thereon (Fig. 9).  Moreover, Krishna depicts a separate window depicting an “electrode at a glance” window displaying the layout of electrodes on the patient and enables selection of the electrodes to add to the display (Paragraph [0092]).  One skilled in the art would have been motivated to have modified the display means described by Obied to enable a display of additional windows as described by Krishna in order increase the data conveyed to the physician.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claim 11, Obeid discloses an EEG system configured to highlight data as modified above.  Krishna explains that potentially interesting regions can be highlighted with different colors or other markers (Paragraph [0087]).  One skilled in the art would have been motivated to have modified Obeid’s system to enable a physician to change the highlight color as desired.  Such a modification would enhance the customization of displayed data and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Krishna enables annotations to be inserted and attached to waveform data (158 in Fig. 2A and corresponding descriptions).  Accordingly, it would have been obvious to a person skilled in the art to have further modified Obeid’s display controller and GUI to display annotations overlaid on to the data as such a modification would improve the clarity of the patient’s health record and requires nothing more than combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claim 17, Examiner notes that in the modified EEG GUI system, the highlighted “spots”/markers as described above would removed in the zoom window to allow the user to visualize a clean view of the desired waveform data.  

Claims 4 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Obied, Kassem and Jain/Sackellares as applied to claims 1 and 7 above, and further in view of U.S. Publication No. 2016/0045128 to Sitt.  
As for Claims 4 and 10, Obied, as modified, discloses an EEG system as described above but fails to specify that MEG measurement is also possible.  
Sitt teaches from within a similar field of endeavor with respect to brain measurement systems and methods where EEG and MEG data may be collected (Paragraph [0018]).  
Accordingly, one skilled in the art would have been motivated to have modified Obied’s systems with electrodes that can measure a plurality if data waveforms as described by Sitt in order to acquire additional diagnostic data for improved diagnosis.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Obied, Kassem and Jain/Sackellares as applied to claim 1 above, and further in view of U.S. Publication No. 2003/0144600 to Yarita.  
With respect to Claim 9, Obeid as modified, discloses an information processing apparatus configured to display EEG and other data to a physician.  Kassem (Fig. 3) and Jain (Figs. 1, 4-5, 13-14) depicts a display with multiple windows in order to display various forms of data.  
Yarita teaches from within a similar field of endeavor with respect to EEG systems and methods (Abstract) where “current” and “previous” EEG data may be simultaneously displayed  in order to allow for comparison.  
Accordingly, one skilled in the art would have been motivated to have modified the display means described by Obied to enable a display of side-by-side windows of current and previous waveform data in order increase the data conveyed to the physician and enable a comparison to be made.  Such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/ Primary Examiner, Art Unit 3793